Exhibit 10.49

STATE AUTO FINANCIAL CORPORATION

RESTRICTED SHARE AWARD AGREEMENT

UNDER THE

AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN

The Compensation Committee of State Auto Financial Corporation, an Ohio
corporation (the “Company”), hereby awards to Robert P. Restrepo, Jr. (“Mr.
Restrepo”) 10,500 common shares (the “Restricted Shares”), without par value, of
the Company (the “Shares”). The Restricted Shares are awarded pursuant to the
terms of the Company’s Amended and Restated Equity Incentive Compensation Plan
(the “Plan”) and shall be subject to all of the provisions of the Plan, which
are hereby incorporated herein by reference, and shall be subject to the
following provisions of this agreement. Capitalized terms used in this agreement
which are not otherwise defined herein shall have the meanings ascribed to such
terms in the Plan.

 

  §1.

Award of Restricted Shares.    The Restricted Shares are awarded to Mr. Restrepo
in connection with, and as additional consideration for, his employment by the
Company. The “Award Date” of the Restricted Shares shall be March 2, 2006, the
same date as Mr. Restrepo’s employment agreement with the Company. The purchase
price for the Restricted Shares shall be zero. Following the execution and
delivery of this agreement by Mr. Restrepo, the Company shall cause a share
certificate evidencing the Restricted Shares to be issued in Mr. Restrepo’s name
(the “Share Certificate”).

 

  §2.

Forfeiture.    The Restricted Shares shall be forfeited to the Company if
Mr. Restrepo’s employment with the Company terminates for any reason prior to
March 2, 2009 (the “Lapse Date”), or if Mr. Restrepo violates any provision of
this agreement.

 

  §3.

Transfer Restrictions.    None of the Restricted Shares, nor any beneficial
interest therein, shall be sold, assigned, pledged or otherwise transferred,
voluntarily or involuntarily, prior to the Lapse Date. Thereafter, the
Restricted Shares may be transferred only in compliance with all applicable
federal and state securities laws. Any transfer or attempted transfer in
violation of the foregoing restrictions shall be null and void.

 

  §4.

Acceptance of Award.    The award of the Restricted Shares must be accepted by
Mr. Restrepo within 30 days after the Award Date by executing this agreement.
Mr. Restrepo shall not have any rights with respect to the Restricted Shares
awarded under this agreement unless and until Mr. Restrepo has executed this
agreement, delivered a fully executed copy thereof to the Secretary of the
Company, and otherwise complied with the applicable terms and conditions of the
award of the Restricted Shares.

 

  §5.

Rights As Shareholder.    Subject to the terms of this agreement, on and after
the issuance of the Share Certificate to Mr. Restrepo, Mr. Restrepo shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including the right to vote the



--------------------------------------------------------------------------------

 

Restricted Shares and the right to receive any dividends or other distributions
with respect to the Restricted Shares, but subject, however, to the restrictions
on transfer set forth in this agreement.

 

  §6.

Escrow of Shares.    The Share Certificate shall be held by the Company,
together with a stock power endorsed in blank, which shall be executed by
Mr. Restrepo concurrently with his execution of this agreement, until the
earlier of the Lapse Date or the termination of Mr. Restrepo’s employment with
the Company. If the Restricted Shares are forfeited to the Company under §2,
above, then the Company shall cause the Restricted Shares to be transferred to
the Company. If the Restricted Shares are not forfeited to the Company, then the
Company shall deliver the Share Certificate and stock power to Mr. Restrepo.

 

  §7.

Tax Consequences.    Mr. Restrepo understands that he (and not the Company)
shall be responsible for his own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of the
transactions contemplated by this agreement, including without limitation filing
an election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “83(b) Election”), if he deems it to be appropriate. Mr. Restrepo shall
rely solely on the determinations of his tax advisors or his own determinations,
and not on any statements or representations by the Company or any of its
agents, with regard to all such tax matters. Mr. Restrepo shall notify the
Company in writing if Mr. Restrepo files the 83(b) Election with the Internal
Revenue Service within 30 days from the date of his execution of this agreement.
The Company intends, in the event it does not receive from Mr. Restrepo evidence
of the 83(b) Election filing by Mr. Restrepo, to claim a tax deduction for any
amount which would be taxable to Mr. Restrepo in the absence of such an
election. If the Company is required to withhold or pay any taxes with respect
to the issuance or vesting of the Restricted Shares, Mr. Restrepo shall pay to
the Company the amount of such required withholding or payment promptly
following the Company’s request.

 

  §8.

Compliance with Securities Laws.    No Restricted Shares shall be deliverable
under this agreement or the Plan except in compliance with all applicable
federal and state securities laws and regulations. The Company may require
Mr. Restrepo (a) to represent and warrant to and agree with the Company in
writing that Mr. Restrepo is acquiring the Restricted Shares without a view to
distribution thereof, and (b) to make such additional representations,
warranties and agreements with respect to the investment intent of Mr. Restrepo
as the Company may reasonably request.

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

The Share Certificate shall be subject to such stop-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable federal or state
securities laws, and the Company may cause a legend or legends to be put on the
Share Certificate to make appropriate reference to such restrictions.

 

STATE AUTO FINANCIAL CORPORATION By:    /S/ DAVID J. D’ANTONI          

    David J. D’Antoni, Chair of the

    Compensation Committee

Acceptance of Agreement

Mr. Restrepo hereby: (a) acknowledges receiving a copy of the Plan and
represents that Mr. Restrepo is familiar with all provisions of the Plan; and
(b) accepts this agreement and the award of the Restricted Shares under this
agreement subject to all terms, provisions, and restrictions of both the Plan
and this agreement.

 

   /S/    ROBERT P. RESTREPO, JR.          

Robert P. Restrepo, Jr.

Dated as of:                         , 2006

 

3